Ludy Dwayne Gregory v. State of Texas















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-273-CR

     LUDY DWAYNE GREGORY,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 77th District Court
Limestone County, Texas
Trial Court # 8353-A
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      On July 20, 2000, Ludy Gregory was adjudicated guilty of aggravated sexual assault of a
child.  He timely-filed a notice of appeal.  On October 6, he filed a motion to dismiss his
appeal.  In relevant portion, Rule 42.2 of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss
the appeal if the appellant withdraws his or her notice of appeal.  The appellant and
his or her attorney must sign the written withdrawal and file it in duplicate with the
appellate clerk, who must immediately send the duplicate copy to the trial court clerk.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed by both Gregory and
his attorney.  A copy has been sent to the trial court clerk.  
      Gregory’s appeal is dismissed.

                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed October 25, 2000
Do not publish